

Exhibit 10.1


J. P. HAYDEN, JR.


AGREEMENT FOR SERVICES


This Agreement for Services (the “Agreement”) is made and entered into between
J. P. HAYDEN, JR. (“Hayden”) and THE MIDLAND COMPANY (“Midland”).
 


WITNESSETH:


Midland desires to engage Hayden to render business advisory services subject to
the terms and conditions of this Agreement because of Hayden’s valuable
experience in operating the business. Hayden is willing to perform such services
for the fees and upon and subject to the terms and conditions set forth in this
Agreement. Accordingly, Midland and Hayden agree as follows:
 
1.   Term. The term of this Agreement (the “Term”) shall be for an initial
period of one year from the date this Agreement is executed and will
automatically renew for successive one-year terms unless written notice of
termination is given by either party more than six months prior to the end of
the current Term.
 
For example, if this Agreement was executed December 6, 2006, it would
automatically renew for one year on December 6, 2007. Either party could
terminate the contract by giving written notice to the other party on or before
June 6, 2007. If neither party gives notice of termination on or before June 6,
2007, this Agreement will automatically renew for one year, and either party can
terminate the contract as of December 5, 2008 by giving written notice to the
other on or before June 6, 2008.
 
2.   Business Advisory Services. During the Term of this Agreement, Hayden’s
duties include, at the request of Midland: (a) consulting with and advising
officers of Midland during regular business hours, and (b) promoting the good
will of Midland by being available to attend insurance-related conferences and
functions as a representative of Midland. Hayden shall devote only such time and
attention to the business of Midland as may be reasonably necessary to perform
Hayden’s duties under this Agreement, up to a maximum of twenty hours per month.
 
3.   Fees. In consideration of the services to be performed by Hayden, Midland
agrees to pay Hayden the sum of $50,000.00 per year, beginning in the year 2006.
 
Hayden’s fee for 2006 will be paid as a lump sum on or before December 29, 2006.
 
For 2007 and all successive years in which this Agreement operates, Hayden’s fee
will be paid in equal monthly installments on or before the fifteenth day of
each month.
 

Page 1 of 6


--------------------------------------------------------------------------------



4.   Other Consideration.
 
a.   This Agreement compensates Hayden for operational services provided
separate from, and in addition to, his responsibilities as a Director, and, as
such, Hayden shall be compensated as an outside director of Midland’s Board of
Directors; and
 
b.   The Midland Health Insurance Plan shall be available at normal employee
rates during the Term and after the Term. Hayden’s coverage and his spouse’s
coverage shall be secondary to Medicare.
 
c.   Midland shall provide Hayden with an office and administrative assistant in
the headquarters building during the Term of this Agreement.
 
5.   Proprietary Property; Confidential Information. For purposes of this
Agreement, the following definitions shall be used:
 
a.   Proprietary Property. The term “Proprietary Property” includes any and all
ideas, creations, developments, improvements, inventions, trade secrets,
patents, copyrights, trademarks, trade names, logos, processes, computer
programs, databases, spread sheets, documentation, models, methodologies,
strategies, material works of authorship, know-how and methods of applying and
putting into practice any such items that are created, developed or discovered
by or for Midland or are acquired or licensed on proprietary technical
information generally known in the business in which Midland operates, even if
disclosed to Hayden or known or developed by Hayden as a consequence of or
through Hayden’s performance of services under this Agreement.
 
b.   Confidential Information. The term “Confidential Information” includes any
and all information which relates to Midland’s products and services (including
their development, marketing and sale), the financial, marketing or other
aspects of Midland’s operations, and the intellectual property and business and
other rights which it owns, licenses or otherwise has the right to use, which is
not generally known outside Midland (other than to Midland’s customers or
suppliers or other third parties in connection with their business with Midland)
and which is disclosed or accessible to or known or developed by Hayden as a
consequence of or through Hayden’s performance of services hereunder or prior
performance of services for Midland. It includes, but is not limited to,
memoranda, files, books and records, financial and accounting methodologies,
catalogs, lists of customers or prospects, price lists, advertising and
promotional materials, packaging design, business plans, operating policies and
manuals, internal controls, policies, procedures and guidelines, and other
business information and records used in the conduct of business (whether in
tangible - including written documents, magnetic tapes, disks or other media -
or intangible form), agreements and understandings between Midland and third
parties, and trade secretes, software and other licenses, source codes and
object codes, designs, drawings, plans and other such information and rights,
intangible or otherwise, whether or not such information comes within the
definition of “Proprietary Property” as used in this Agreement.
 
Page 2 of 6


--------------------------------------------------------------------------------


 
c.   Rights to Proprietary Property. Hayden agrees that, except as Midland may
otherwise expressly agree in writing, (i) Hayden shall have no rights and shall
acquire no rights to any Proprietary Property that comes, or has come, within
Hayden’s knowledge or possession through or as a consequence of Hayden’s
performance of services hereunder or prior to the effective time of this
Agreement, and (ii) any information or other property that is, or has been,
invented, created, discovered, written, developed, furnished or produced to
Hayden, solely or jointly, wholly or partly, while performing services for
Midland hereunder or prior to the effective time of this Agreement or with
information proprietary to Midland (the “Developments”), shall be the exclusive
property of Midland, and Hayden shall have no right, title or interest of any
kind in and to the Developments, including any results or proceeds therefrom.
Hayden hereby sells, transfers and assigns to Midland all right, title and
interest which Hayden may be deemed to have in and to the Developments,
including the right to patent, register copyrights for or obtain legal
protection for the Developments, and agrees to communicate promptly and disclose
to Midland, in such form as Midland requests, all information, details and data
pertaining to any Developments. At any time during or subsequent to the Term of
this Agreement, upon the request and at the election and expense of Midland,
Hayden will patent, register copyrights for or obtain other legal protection for
any Developments and execute any and all assignments, instruments of transfer,
or other documents that Midland deems necessary or appropriate to transfer to
Midland all rights in or to the Developments or to evidence Midland’s ownership
of such rights in or to the Developments.
 
d.   Use and Disclosure. Except as may be otherwise expressly authorized in
writing by Midland, Hayden shall not use any Proprietary Property or
Confidential Information except for the benefit of Midland and shall not
disclose any Confidential Information to any other person. As used in this
Agreement, unless the context otherwise requires, the term “person” includes,
but is not limited to, any individual, partnership, association, firm,
corporation, trust, unincorporated organization, joint venture or other entity.
This restriction on use and disclosure applies without limitation as to time or
place.
 
e.   Applicability to Midland and its Affiliates. For purposes of this Section
5, and Sections 6, 7 and 8 of this Agreement, references to Midland shall be
deemed to include Midland and any corporations or other business entities
affiliated with it.
 
6.   Midland Property. Following the Expiration Date of this Agreement, Hayden
shall promptly return to Midland all property of Midland in the possession or
control of Hayden (and any and all copies thereof) including, without
limitation, all Proprietary Property and Confidential Information.
 

Page 3 of 6


--------------------------------------------------------------------------------



7.   Non-Competition. During the period commencing on the date of this Agreement
and ending five years after the expiration of this Agreement (the “Restricted
Period”), Hayden shall not, either on Hayden’s own account or for any other
person or entity, directly or indirectly: (a) engage in any activities or render
any services which are similar or reasonably related to those performed for or
rendered to or on behalf of Midland during the term of this Agreement or the
two-year period preceding the date of the Agreement (together, the “Extended
Term”), to any business which competes with Midland in any place where Midland
is engaged or, to the knowledge of Hayden, intends to engage in business; or (b)
own a greater than five percent equity interest in or be connected with the
management, operation or control of any such business, but the foregoing shall
not be deemed to exclude Hayden from acting as a director, officer or employee
of or a consultant to any other business for the benefit of Midland with the
consent of Midland’s Board of Directors.
 
8.   Non-Solicitation. During the Restricted Period, Hayden shall not directly
or indirectly: (a) attempt to induce, or assist others to attempt to induce, any
person who is, was, or was actively negotiating to become, a customer of Midland
at any time during the Extended Term, to reduce or terminate such customer’s
business with Midland or to direct any of its business that is then being or may
be done with Midland to any other person; (b) attempt to induce, or assist
others to attempt to induce, any employee of Midland to terminate his or her
employment with Midland; and (c) whether in an individual capacity or as the
owner, partner, employee or agent of any entity, employ or offer employment to
any person who is or was employed by Midland during the Extended Term unless
such person shall cease to have been employed by Midland in any capacity for a
period of at least one year.
 
9.   Survival. Sections 5, 6, 7, 8, 9 and 10 shall survive the termination of
this Agreement. In the event Midland is acquired or merges with another entity,
this Agreement shall survive unless otherwise agreed to in writing by Midland
and Hayden.
 
10.  Remedies for Breach of Agreement. If Hayden commits a breach or threatens
to commit a breach of any of the provisions of this Agreement, Midland shall
have the right to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction without having to prove the inadequacy of
the available remedies at law or irreparable injury, it being acknowledged and
agreed to between Midland and Hayden that any such breach or threatened breach
will cause irreparable injury to Midland and that money damages may not provide
an adequate remedy to Midland. In addition, Midland may take and pursue all such
other actions and remedies as may be available to Midland at law or inequity and
shall be entitled to such damages as Midland can show Midland has sustained by
reason of such breach, together with court costs and attorneys’ fees.
 
11.   Expenses. Midland agrees to reimburse Hayden for all reasonable
out-of-pocket expenses incurred by Hayden in connection with the performance of
the duties under this Agreement.
 
12.   Title: Relationship of Parties. Hayden may hold himself out as an advisor
to Midland. Hayden is retained by Midland only for the purposes and to the
extent set forth in this Agreement, and Hayden’s relation to Midland under this
Agreement shall be that of an independent contractor and not that of an
employee, partner or joint venturer. Hayden acknowledges that he is solely
responsible for all withholding, social security and other taxes with respect to
the consulting fees paid to him under this Agreement.
 
Page 4 of 6


--------------------------------------------------------------------------------


 
13.   Independent Judgment. Nothing in this Agreement shall be construed to
interfere with or otherwise affect the rendering of services by Hayden under
this Agreement in accordance with Hayden’s independent and professional judgment
and in accordance with Hayden’s own means and mode of performance.
 
14.   Indemnity. Each party (“Indemnifying Party”) agrees to indemnify and hold
harmless the other party (the “Injured Party”) from and against any damages,
liabilities, actions, suits or other claims and from reasonable attorneys’ fees
and costs incurred by the Injured Party in defending against the same with
respect to the discharge of the Injured Party’s duties and responsibilities
under this Agreement unless such liability arose out of the Injured Party’s
gross negligence.
 
15.   Entire Agreement. This Agreement supersedes any and all other
understandings and agreements, either oral or in writing, between Midland and
Hayden with respect to the subject matter of this Agreement and constitutes the
sole and only agreement between Midland and Hayden with respect to the subject
matter except that, if not addressed herein and to the extent applicable,
obligations contained in the Consulting Agreement commencing April 1, 2000
between Hayden and Midland shall survive. No change or modification of this
agreement shall be valid or binding upon Midland and Hayden unless the change or
modification is in writing and signed by Midland and Hayden.
 
16.   Legal Construction. If any provision of this Agreement shall be found by
any court of competent jurisdiction to be invalid or unenforceable for any
reason, such invalid or unenforceable provisions shall not affect the validity
or enforceability of the remaining provisions of this Agreement, which shall
remain in full force and effect.
 
17.   Parties Bound. This Agreement shall be binding upon and shall inure to the
benefit of Midland and Hayden and their respective successors and assigns.
Hayden shall not assign any of his rights under this Agreement without the prior
written consent of Midland. Midland shall not assign any of its rights under
this Agreement to any person or entity without the prior written consent of
Hayden.
 
18.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.
 
19.   Governing Law. This Agreement shall be governed by, construed under, and
enforced in accordance with the laws of the State of Ohio.
 
20.   Headings; Gender; Number. The headings contained in this Agreement are for
convenience only and shall not be construed as substantive provisions of this
Agreement.
 

Page 5 of 6


--------------------------------------------------------------------------------



Singular words shall include the plural and plural words shall include the
singular, unless the context requires otherwise.
 
21.   Other Activities. Hayden may get involved in other activities which do not
materially interfere from a time standpoint with the duties of Hayden hereunder.
 
22.   Effective Date. This Agreement shall be dated December 6, 2006 and
effective as of that date. This Agreement restates and thereby supersedes any
consulting agreement previously executed by the parties, and the parties agree
that any prior consulting agreement shall be of no further effect.
 

       
   
   
        

--------------------------------------------------------------------------------

J. P. Hayden, Jr.





     The Midland Company  
   
   
    By:  ___________________________________  
Title:___________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 6 of 6